556 So. 2d 778 (1990)
Ashley Brett MOORER, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1952.
District Court of Appeal of Florida, First District.
February 8, 1990.
Ashley Brett Moorer, pro se.
No appearance for appellee.
*779 PER CURIAM.
Appellant filed a motion under Rule 3.800(a) or 3.850, Florida Rules of Criminal Procedure, seeking credit for 303 days spent in jail. The trial court denied the order on the stated ground that this issue should have been raised during appellant's direct appeal.
A sentence which does not allow for proper credit is an illegal sentence. Baranko v. State, 516 So. 2d 332 (Fla. 1st DCA 1987). Under Rule 3.800, an illegal sentence may be corrected at any time. Because appellant was not precluded from raising this issue by way of a motion under 3.800(a), the trial court erred in denying the motion without consideration on the merits.
REVERSED and REMANDED.
SHIVERS, C.J., and SMITH and NIMMONS, JJ., concur.